MORRISON, Judge.
The offense is driving while intoxicated, with a prior conviction alleged to enhance the punishment; the punishment, four months in jail and a fine of $300.
No statement of facts accompanies the record. The one bill of exception seeks to complain of two separate and distinct matters and is, therefore, multifarious and presents nothing for review.
It will be noted that the court’s qualification of the bill shows that the appellant, in open court, elected to be tried under the law as amended and cannot, therefore, raise the question in this Court.
Finding no reversible error, the judgment of the trial court is affirmed.